Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 

Priority

             Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement

           The references cited on a Form PTO 1449 have been considered.

Specification

           The specification has been checked to the extent necessary to determine the presence of all possible minor errors. However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Double Patenting

            The non-statutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
              A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

* Claims 1-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 10-12 of U.S. Patent No. 9,821,580; over claims 1-5, 7 and 9-13 of U.S. Patent No. 10,259,244; and over claims 1-9, over claims 11-15 of U.S. Patent No. 10,744,805; and over claims 1-2, 4-9 and 11-14 of U.S. Patent No. 11,161,360. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claims fully encompass applicant's instantly claimed invention.

Allowable Subject Matter

           Claims 1-15 would be allowable if provided a Terminal disclaimer. These claims would be allowable because the prior art references of record fail to teach or suggest an ink jet printer comprising a cover that is configured to cover an upper portion of the a refill portion and pivotable about an axis between a covering position in which the cover covers the upper portion of the ink refill portion and a standing position in which the cover stands up from the covering position, the axis being positioned away from the ink level display in a horizontal direction; and a sheet cassette having a surface parallel to the side surface, wherein an upper end of the surface of the sheet cassette is positioned lower than a lower end of the ink level display in a height direction in the combination as claimed.

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..
            If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

              Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
             Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH T VO/Primary Examiner, Art Unit 2853